As the express determination required by Mass.R.Civ.P. 54(b), 365 Mass. 821 (1974), does not appear on the record, the so called *904judgment entered in this action is “interlocutory in nature and not ripe for full review until all issues [as to all of the parties] are resolved at the trial level.” New England Canteen Serv., Inc. v. Ashley, 372 Mass. 671, 677 (1977). See 6 Moore’s Federal Practice par. 54.34 [2.2], at 561 & n.10 (2d ed. 1976). Accordingly, the appeal from the granting of summary judgment for the defendant Wheaton Van Lines, Inc., is dismissed. Compare New England Canteen Serv., Inc. v. Ashley, supra at 677-678, and authorities cited.
Edward A. Sokoloff for the plaintiff.
Bertram E. Snyder for Wheaton Van Lines, Inc.

So ordered.